 In the Matter ofHALL-ALUMINUM AIRCRAFT CORP.,and,INTER-NATIONAi. ASSOCIATION OF MACHINISTSCase No. R-1681.-Decided Marcia 1, 1940AircraftManufacture and Assembly Industry-Investigation of Represent-atives:stipulation between Company, Petitioning Union, Intervening Union,and Board as to business of the Company, the question concerning representation, the appropriate unit, and direction ofelection-Election OrderedMr. Geoffrey J. Cunaniff,for the Board.Mr. David Clydesdale,of Newark, N. J., for the I. A. M.Mr. Loren J. Houser,of New York City, for the U. A. W.Mr. Sidney Sugerman,of counsel to the Board.DECISIONANDDIRECTION O1' ELECTIONSTATEMENT OF THE CASEOn October 9, 1939, International Association of Machinists, hereincalled the I. A. M., filed with the Regional Director for the FourthRegion (Philadelphia, Pennsylvania) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Hall-Aluminum Aircraft Corporation, Bristol, Penn-sylvania, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On December 22, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 28, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe I. A. M., and upon Local Number 479, United Automobile Work-ers of America, herein called the U. A. W., a labor organizationclaiming to represent employees directly affected by the investigation.'The correct name of the Company in full, as stipulated by the parties, is Hall-Alnmi-num Aircraft Corporation.21 N. L. R. B , No. 2I17 18DECISIONS OF NATIONALLABOR RELATIONS BOARDOn January 3, 1940, before any hearing was held, the Company,the I.A. M., the U. A. W., and theBoard's attorney entered into thefollowing stipulation :STIPULATIONV`It is hereby stipulated by and between Hall-Aluminum Air-craft Corporation, herein called the Company; International Asso-ciation of Machinists,herein calledthe Association; Local Number47,9,United AutomobileWorkers of America, affiliated withtheCongress of IndustrialOrganizations,hereinafter calledthe Union; and Geoffrey J. Cunniff, Attorney for the NationalLaborRelationsBoard, that :1.Upon a petition duly filed by the Association on October 9,1939, withthe Regional Directorfor the FourthRegion(Phila-delphia, Pennsylvania)allegingthata question affecting com-merce had arisen concerning the representation of employees ofthe Companyand requesting an investigation and certificationof representatives pursuant to Section 9 (c) of theNational LaborRelationsAct, 49Stat. 449, herein calledthe Act, theNationalLaborRelations Board, herein called the Board,acting pursuantto Section9 (c) of the Act and ArticleIII, Section 3, of theNational LaborRelations Board Rules and Regulations,Series 2,ordered onDecember22, 1939, an investigation and authorizedthe RegionalDirectorto conduct it andto providefor an appro-priate hearing upon due notice.The Regional Director on De-cember 28, 1939, issued a Notice of Hearing, copiesof which wereduly servedon theCompany,on the Association,and on theUnion.2.The Companyis a corporation organized and existing byvirtue of the laws of the Stateof New York, andwas incorporatedin 1927, and on October29, 1934 wasgranted acertificateto trans--act business in the State of Pennsylvania,with its plantlocatedat Bristol,Pennsylvania,where itis engaged in the business ofdesigning, engineering,developing,manufacturingand sellingaircraftand aircraftparts for military and other use.The Com-pany's principalraw materials are sheet durahunin,sheet steel,bar and tube steel, bar and tube driving, alloy aluminum forg-ings, duralumincastings, paints, varnishes, fabrics, cotton, wool,and glass.Engines, instrumentsand propellersare furnishedto theRespondentby the United States Government. The Coln-pany is atthe presenttime, wholly engagedinmanufacturingaircraftfor the United States Government.Of the raw ma-terials above enumerated, 5 percent is transported into the Stateof Pennsylvania from otherstates inthe United States.The en-gines andpropellers furnished to the Company by the United HALL-ALUMINUM AIRCRAFT CORPORATION19StatesGovernment are shipped to it from New Jersey: Theinstruments furnished by the United States Government to theCompany are shipped to the plant at Bristol, Pennsylvania, prin-cipally from New York and New Jersey. The Company's finishedplanes manufactured for the United States Government, includ-ing the Navy and the Coast Guard, are delivered ready for flightat the Respondent's plant, and are immediately ferried by theGovernment pilots to Government air depots in various parts oftheUnited States.Spare parts manufactured for the Govern-ment at the Respondent's plant are shipped on Government billsof lading to various parts of the United States.During theyears 1937 and 1938, the total sales of the Company amounted toapproximately $900,000.The average number of employees en-gaged in hourly paid production is 150.3.International Association of Machinists, a labor organizationwithin the meaning of Section 2 of the Act, is affiliated with theAmerican Federation of Labor.4.Local Number 479, United Automobile Workers of America,a labor organization within the meaning of Section 2 of the Act,is affiliated with the Congress of Industrial Organizations.5.A question of representation affecting commerce within themeaning of the Act has arisen, in that the Company refuses torecognize the Association as the sole representative of its employeesin the unit set forth in Paragraph 6 below, until the Associationhas been certified by the Board as the proper representative, inview of the claim of the Union to the Company that it should berecognized as the sole bargaining representative.6.All of the hourly paid employees of the Company engagedin production and maintenance, except foremen, sub-foremen, dis-patchers, engineers, officers of the company, and itsclerical staff,including.inspectors, draftsmen and blueprint operators, constitutea unit appropriate for the purposes of collective bargaining, andthe said unit will insure the employees the full benefit of theirright to self-organization and to collective bargaining, and other-wise effectuate the policies of the Act.7.The taking of testimony or evidence, and the making offindings of fact and conclusions by the Board prior to any electionto be held by the Board, are hereby expressly waived.8.This stipulation, together with the Petition, the OrderDirecting Investigation and Hearing, Notice ofHearing, andRules and Regulations of the National Labor Relations Board,Series 2, may be introduced,as evidence by filing them with theChief Trial Examiner of the Board at Washington, D. C.I 20DECISIONS OF NATIONALLABOR RELATIONS BOARD9.Upon this stipulation, if approved by the Board, and uponthe pleadings, the Board may issue a Direction of Election, direct-ing that, as part of the investigation authorized by the Board toascertain representatives for collective bargaining with the Com-pany, an election by secret ballot shall be conducted within thirty(30) days from March 1, 1940, under the direction and supervisionof the Regional Director for the Fourth Region, acting in thismatter as agent for the Board and subject to Article III, Section 9of the National Labor Relations Board Rules and Regulations,Series 2, among all hourly paid production and maintenance em-ployees of the Hall-Aluminum Aircraft Corporation, except fore-men, sub-foremen, dispatchers, engineers, officers of the company,and its clerical staff, including inspectors, draftsmen and blue-print operators, whose names appear on the payroll last precedingthe date of the said Direction of Election, to determine whetheror not they desire to be represented for the purposes of collectivebargaining by the International Association of Machinists, af-filiatedwith the American Federation of Labor, or by LocalNumber 479, United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations, or by neither.This stipulation, together with the papers recited in Paragraph 8above, the Direction of Election, the report on the results ofsaid election, and the papers which may be filed by the partiespursuant to Article III, Section 9 of the Board's Rules and Regu-lations, Series 2, shall constitute the record of the above-captionedmatter, and this stipulation and the report on the results of saidelection shall constitute competent evidence in the said matter;and on the basis thereof the Board may make its certification orother disposition of the case pursuant to Section 9 (c) of the Act.10. It is further stipulated that the true and correct name ofthe Company is Hall-Aluminum Aircraft Corporation.Wher-ever in the pleadings the Company is designated by any othername, the said pleadings shall be amended so as to conform tothe true and correct name.11.This stipulation is subject to the approval of the Board.12.This stipulation contains the entire agreement of the parties,and there is no verbal agreement of any kind which varies, altersor adds to this stipulation.On January 12, 1940, the Board issued its order approving the abovestipulation,making it a part of the record in the case, and, pur-suant to Article III, Section 10, of National Labor Relations BoardRules and Regulations-Series 2, transferring the case to and con-tinning it before the Board for the purpose of entry of a direction ofelection by the Board pursuant to the provision of the stipulation. HALL-ALUMINUM AIRCRAFTCORPORATION21Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHall-Aluminum Aircraft Corporation, a New York corporation hav-ing its plant at Bristol, Pennsylvania, is engaged in the manufactureand sale of aircraft and aircraft parts for the United States Gov-ernment.The principal raw materials used are sheet duralumin,sheet steel, bar and tube steel, bar and tube driving, alloy aluminumforgings, duralumin castings, paints, varnishes, fabrics, cotton, wool,and glass.Of these raw materials 5 per cent is transported into theState of Pennsylvania from other States in the United States.TheUnited States Government furnishes the engines and propellers fromNew Jersey and the instruments from that State and New York, forassembly by the Company.The finished planes are delivered to theUnited States Government at the Company's plant, from which Gov-ernment pilots fly the ships to air depots in various parts of the UnitedStates.The Company also manufactures spare parts and ships themto the Government at various points in the United States.The Com-pany's total annual sales amount to approximately $900,000.TheCompany employs an average of 150 workers in hourly paidproduction.II.THE ORGANIZATIONS INVOLVEDInternationalAssociation ofMachinists is a labor organizationaffiliated with American Federation of Labor.Local Number 479, United Automobile Workers of America, is alabor organization affiliated with Congress of Industrial Organizations.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the I. A. M. as sole representativeof its employees in the appropriate unit set forth in Section V below,until the I. A. M. has been certified by the Board as the proper rep-resentative, in view of the claim of the U. A. W. that it should berecognized by the Company as sole bargaining representative..We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company28 ;032-41-vo1 21--3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITWe find that all the hourlypaid employees'of the Company engagedin production and maintenance,except foremen,subforemen, dis-patchers,engineers,officers ofthe Company,and its clerical staff,includinginspectors,draftsmen,and blueprintoperators, constitutea unit appropriate for the purposes of collective bargaining,and thatsaid unit will insure to employeesof the Companythe full benefitof their right to self-organization and to collective,bargaining andotherwise effectuate the policiesof the Act.We furtherfind that thequestion concerning representation canbest be resolved by means of an election by secret ballot.Upon the basisof the above findings of fact, the above stipulation,and the entire record in the case, the Board makes the following:CoNcLusioNs OF LAW1.A question affecting commerce has arisen concerning'sentation of employees of Hall-Aluminum Aircraft Corporation,Bristol,Pennsylvania,within the meaning of Section 9 (c) and Section2 (6) and(7) of the National Labor Relations Act.2.All the hourly paid employees of the Company engaged in pro-duction and maintenance,except foremen,subforemen,dispatchers,engineers,officers of the Company, and its clerical staff,includinginspectors,draftsmen,and blueprint operators, constitute a unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.DIRECTION OF ELECTIONBy virtueof and pursuantto the power vested inthe NationalLaborRelationsBoard by Section 9 (c) of the National LaborRelationAct, 49 Stat.449, and pursuanttoArticleIII, Section 8, of NationalLaborRelations Board Rules and Regulations-Series 2, as amended.it is herebyDIRECTED that, as part of the investigation authorizedby the Boardto ascertain representatives for the purposes of collective bargainingwithHall-AluminumAircraftCorporation,Bristol,Pennsylvania, anelection by secret ballot shall be conducted as early as possible butnot later thanthirty (30) days from the date ofthisDirection ofElection,under the direction and supervision of the Regional Director HALL-ALUMINUM AIRCRAFT CORPORATION23for the Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all the hourly paid employees of Hall-Aluminum Aircraft Corporation engaged in production and inainte-nance, who were employed by the Company during the pay-roll periodlast preceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or on vaca-tion, and employees who were then or have since been temporarilylaid off, excepting foremen, subforemen, dispatchers, engineers,officers of the Company, and its clerical staff, including inspectors,draftsmen, and blueprint operators, and excluding any employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented for the purposes of collective bargainingby International Association of Machinists, affiliated with AmericanFederation of Labor, by Local Number 479, United AutomobileWorkers of America, affiliated with Congress of Industrial Organiza-tions, or by neither.